Citation Nr: 0201385	
Decision Date: 02/11/02    Archive Date: 02/20/02

DOCKET NO.  94 - 17 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

Entitlement to rating in excess of 20 percent for residuals 
of a traumatic acromioclavicular separation of the right 
shoulder. 

Entitlement to rating in excess of 10 percent for residuals 
of a compression fracture of the T-12 through L-1 spine 
region.  

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities. 


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel


INTRODUCTION

The veteran served on active duty from September 1958 to 
September 1961. 

On May 21, 1999, the Board of Veterans' Appeals issued a 
decision that the claimant appealed to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "the Court").  On March 6, 2001, the Court 
vacated and remanded the case to the Board for another 
decision, taking into consideration matters raised in its 
order.  In its order, the Court found that the appellant 
might benefit from readjudication of his claims in light of 
the enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, § 114 Stat. 2096, 2099 §§ 2-7, 
114 Stat. 2096, 2096-2099 (effective November 9, 2000).  The 
Board was instructed to seek any other evidence it considered 
necessary, and to set forth adequate reasons and bases for 
its findings and conclusions as to any material issue of fact 
and law presented in any subsequent decision.  Further, the 
claimant was notified of his right to submit additional 
evidence and argument in support of his claim.  Kutscherousky 
v. West, 12 Vet. App. 369, 372-73 (1999).  The Court's March 
6, 2001, order was reaffirmed on April 3, 2001.


REMAND

In the Court's March 6, 2001, order and supporting 
documentation, it was noted that there has been a significant 
change in the law during the pendency of this appeal with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, § 114 Stat. 2096, 2099 §§ 2-7, 
114 Stat. 2096, 2096-2099 (effective November 9, 2000) 
(codified as amended at  38 U.S.C.A §§ 5100, 5102, 5103, 
5103A, and 5107 (West Supp. 2001)).  The cited law eliminates 
the concept of a well-grounded claim, redefines the 
obligations of VA with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. 


Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  

Final regulations to effectuate the VCAA were published on 
August 29, 2001 with the same effective date of the VCAA, 
November 9, 2000.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
[codified as amended at  38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a)].  However, some regulations governing reopening 
of previously and finally denied claims were also revised 
effective the date of publication on August 29, 2001.  These 
redefine new and material evidence and the duty to assist in 
applications to reopen previously and finally denied claims.  
Except for the amendment to  38 C.F.R §§ 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. §  
3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, where the record demonstrates that the 
statutory mandates have been satisfied, the regulatory 
provisions likewise are satisfied.   

The VCAA, including its implementing regulations, is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3(a),7, 
subpart (a), 114 Stat. 2096, 2096-2099 (November 9, 2000);  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) [codified as amended 
at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)].  
See also Karnas v. Derwinski, 1 Vet. App. 308, 312-313 
(1991).  First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  

Although the record shows that the veteran was informed of 
the provisions of the VCAA by RO letters of April 30, 2001, 
and May 10, 2001, the claimant's 


representative has argued that VA has not complied with the 
provisions of the VCAA.  He asserts that remand is warranted 
for further development of the evidence, noting that the 
claimant has not been afforded the necessary VA specialist 
orthopedic, neurological, and audiometric examinations and 
requested medical opinions; that the RO has not addressed the 
veteran's current claim for direct or secondary service 
connection for tinnitus; and that the RO has not addressed 
the veteran's current claims that his service-connected 
disabilities have caused or worsened both his arthritis of 
the lumbar spine and right shoulder and his cervical 
disabilities, including cervical myelopathy.  It is argued 
that all such claims must first be developed and adjudicated 
by the RO and his claim for a total rating based on 
unemployability be reviewed by the RO in light of those 
determinations.  

The record shows that while an unappealed rating decision of 
July 1990 denied direct service connection for a cervical 
spine condition with weakness of the left shoulder, left arm, 
left hip and left leg, diagnosed as cervical cord compression 
with left-sided weakness, spasticity and pain, that decision 
did not address the issue of service connection for those 
disabilities as secondary to the claimant's service-connected 
right shoulder disability or his service-connected residuals 
of compression fractures, T12 and L1, including increased 
disability as a result of aggravation by his service-
connected disabilities.  While the claimant's case was 
pending before the Board and subsequently, he contended that 
his cervical spine condition with weakness of the left 
shoulder, left arm, left hip and left leg, originally 
diagnosed as cervical cord compression with left-sided 
weakness, spasticity and pain, and now shown as postoperative 
residuals of transoral odontoidectomy for basilar 
invagination, was secondary to his service-connected right 
shoulder and back disabilities.  

This case was previously before the Board in April 1996, in 
March 1997, and in February 1998, and was remanded on each 
occasion for VA specialist medical examinations and medical 
opinions.  In addition, the VA specialist examiners were 
specifically directed to differentiate between the veteran's 
service-connected and nonservice-connected disabilities, to 
evaluate the severity of the service-connected 


disabilities, and to offer opinions as to the effects of the 
veteran's service-connected disabilities upon his 
employability.  A VA fee-basis examination, conducted by a 
private orthopedist in May 1996, and an April 1997 VA general 
medical examination report noted that the veteran was in a 
wheelchair due to undiagnosed disability, and failed to 
provide the requested medical opinions.  The record further 
shows that the veteran failed to report for scheduled VA 
specialist medical examinations in May 1997 and in April 
1998.  In a March 1999 letter, the claimant stated that he 
could not report for scheduled VA examinations because he was 
bedridden, and that it was "all [he] can do to go to a 
[private] doctor 30 miles away."  In a Statement in Support 
of Claim (VA form 21-4138) submitted by the claimant in 
November 1999, he stated that he would have to travel by 
ambulance for further VA examination.  However, in a July 
2000 letter to her Congressperson, the veteran's spouse 
acknowledged that the VA was willing to pay the costs to 
transport the veteran 150 miles on a daily basis for VA 
outpatient treatment, if necessary, and that he travels by 
ambulance to the VAMC, Columbia, when necessary.  The RO 
should inform the claimant that arrangements can be made to 
transport him to the nearest appropriate VA medical facility 
for specialist examinations should he indicate his 
willingness to undergo further VA examinations.  

The RO should further notify the veteran by letter that the 
record is silent for any competent medical evidence which 
links or relates any current tinnitus, arthritis, or cervical 
myelopathy to his service-connected disabilities, and that 
the current medical evidence relates his cervical 
disabilities and residuals thereto to other, nonservice-
connected causes.  He should be asked to submit competent 
medical evidence to support his contentions as to a 
relationship between his service-connected disabilities and 
any disabilities claimed to be secondary to those service-
connected disabilities.  He should further be informed of the 
necessity for further VA examinations in order to evaluate 
his contentions that his service-connected disabilities have 
increased in severity, and should be asked to state whether 
he is willing to report for scheduled VA orthopedic, 
neurologic and audiometric examinations in connection with 
his pending appeals.  


Should the veteran fail or decline to report for scheduled VA 
specialist examinations, the RO should request a review of 
the claimant's entire record by VA specialists in orthopedics 
and neurology, and request that they provide their medical 
opinions as to whether any demonstrated arthritis of the 
spine, T12 and L1, and right shoulder; or cervical spine 
condition with weakness of the left shoulder, left arm, left 
hip and left leg, originally diagnosed as cervical cord 
compression with left-sided weakness, spasticity and pain, 
and now shown as postoperative residuals of transoral 
odontoidectomy for basilar invagination, were caused or 
worsened by his service-connected lumbar spine and right 
shoulder disabilities.  

The veteran has also responded to an RO inquiry as to whether 
he wants a personal hearing before an RO Hearing Officer by 
asserting that he is unable to travel to such hearing except 
by ambulance.  As the current medical evidence of record does 
not disclose that the veteran's current disabilities preclude 
his traveling for purposes of VA examination and personal 
hearing, the RO should again ask the veteran to state whether 
he wants a personal hearing before an RO Hearing Officer.  
Should he decline further VA examination or a personal 
hearing based upon health reasons, the veteran should be 
asked to submit a physician's statement to the effect that he 
is unable to report for VA examinations or hearings.  Should 
the claimant elect not to appear for a personal hearing at 
the RO, he should notify the RO that a personal hearing is no 
longer requested.  

After the Board's May 21, 1999, decision, and during the 
pendency of the claimant's appeal before the Court, 
additional medical and other evidence was submitted to the 
RO, some of which addresses the issues remanded by the Court 
to the Board.  In a letter received at the RO in January 
2000, the veteran requested copies of three (3) X-rays of his 
spine which he alleged were taken during the 1960's, one of 
which was taken during active service, another performed by 
VA, and a third taken in 1963 or 1964 at a VA clinic in St. 
Petersburg Beach, Florida.  Although an RO annotation to that 
letter states that the veteran should be informed that those 
X-rays were not in his claims folder, there is no evidence 
that the veteran was actually notified that those X-ray 
reports were not associated with his claims 


folders or given an opportunity to obtain those records 
independently of VA.  The record shows, however, that the 
veteran was provided a complete copy of his claims folders in 
February 1999, and another complete copy was sent to his 
attorney in November 1999 in connection with his appeal of 
the Board's May 21, 1999, decision.  The RO should inform the 
veteran that the requested X-ray films are not associated 
with his claims folders, and that he was provided a copy of 
the July 1961 inservice radiographic report, as well as 
copies of the VA radiographic reports in January 1964, 
September 1964, September 1965, June 1974, and September 
1975, as well as the June, August and October 1979, and July 
1989, radiographic reports and computerized axial tomograms 
(CAT scans) of his cervical spine.  

In his informal brief in support of his appeal of the Board's 
May 21, 1999, decision, received in August 2000, the claimant 
submitted additional evidence and argument addressing his 
contentions on appeal, including photographs.  Following the 
Court's remand of the case to the Board, the claimant 
submitted additional evidence, including duplicate copies of 
documents, reports and decisions from his claims folder, a 
videotape, and a June 26, 2001, letter from a VA physician, 
with a waiver of initial review of the letter and videotape 
by the RO.  However, an October 29, 2001, Informal Brief of 
Appellant, submitted by the veteran's service organization 
representative, raised duty-to-assist issues regarding 
compliance with the VCAA, and argued that newly-raised issues 
involving secondary service connection impacted upon the 
evaluation of the current service-connected disabilities and 
the claim for a total rating based on unemployability.  

Based upon the matters previously set forth in this Remand 
order, the Board finds that remand of this case to the RO is 
warranted in order to further comply with VA's duty of 
notification to the claimant of required information and 
evidence necessary to substantiate his claims and to further 
comply with its duty to assist a claimant in obtaining all 
evidence necessary to substantiate his claims, particularly 
as regards his additional claims.  The RO should review the 
videotape submitted by the claimant and transcribe the audio 
portion of that videotape, if any, and should include a copy 
of that transcript in the veteran's claims folder.  The RO 
should 


further associate any Vocational Rehabilitation & Education 
(Chapter 31) folder of the veteran with his claims folders 
until completion of his appeals.  

The claimant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999);  
Quarles v. Derwinski,  3 Vet. App. 129 (1992).

The Court has held that a remand by the Court or the Board 
confers on the veteran or other claimant, as a matter of law, 
the right to compliance with the remand orders.  The Court 
further held that a remand by the Court or the Board imposes 
upon the Secretary of Veterans' Affairs a concomitant duty to 
ensure compliance with the terms of the remand, either 
personally or as [] "the head of the Department."  
38 U.S.C.A. § 303 (West 1991).  Further, the Court stated 
that where the remand orders of the Board are not complied 
with, the Board itself errs in failing to ensure compliance.  
Stegall v. West,  11 Vet. App. 268 (1998).  Accordingly, the 
RO must review all examination reports prior to returning the 
case to the Board in order to ensure full and specific 
compliance with all instructions contained in remands by this 
Board.  All cases returned to the Board which do not comply 
with the instructions of the Board remand will be returned to 
the RO for further appropriate action as directed.  

The case is Remanded to the RO for the following actions:

1.  The RO should ask the veteran to 
identify specific names, addresses, and 
approximate dates of treatment for all 
private and VA health care providers from 
whom he has received treatment for his 
service-connected disabilities since 
October 1995, or at any time for 
disabilities now claimed to be service-
connected on a secondary basis.  The 
veteran should further be asked to 
specifically identify by date and place 
of origin any private or VA medical 
evidence or records that he 


believes have not been obtained by the 
RO, and to submit competent medical 
evidence showing that he currently 
experiences tinnitus.  With any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of all 
pertinent private and VA clinical records 
identified by the veteran that have not 
been previously secured.  In any event, 
the RO should obtain all clinical records 
pertaining to the veteran from the 
University of Missouri Hospitals and 
Clinics and from Rusk Rehabilitation 
Hospital subsequent to May 1998, as well 
as all clinical records pertaining to the 
veteran from any VA medical facility 
identified by the claimant, in particular 
all treatment records from Dr. Randall 
Smith and the ICU at the VA medical 
facility at Columbia, Missouri.  

2.  The RO should review the videotape 
submitted by the claimant and transcribe 
the audio portion of that videotape, if 
any, and should include a copy of that 
transcript in the veteran's claims 
folders.  The videotape must continue to 
be associated with the veteran's claims 
folders.  The RO should further associate 
any Vocational Rehabilitation & Education 
(Chapter 31) folder of the veteran with 
his claims folders until completion of 
his appeals.  

3.  The RO should notify the veteran by 
letter that arrangements can be made to 
transport him for necessary VA specialist 
examinations and for purposes of 
affording him a personal hearing at the 
RO.  The veteran should be asked to state 
whether he is willing to report for 
scheduled VA examinations and/or for a 


personal hearing at the RO.  Upon receipt 
of an affirmative response, the RO should 
schedule a personal hearing before an RO 
Hearing Officer, as well as appropriate 
VA specialist examinations and medical 
opinions as described below.

4.  Should the veteran agree to report 
for scheduled VA specialist examinations, 
appropriate arrangements should be made 
to transport the veteran to the 
appropriate VA examining facility.  The 
RO should then arrange for VA specialist 
orthopedic, neurologic and audiology/ 
audiometric examinations of the veteran 
by qualified specialists who have each 
reviewed the entire contents of his 
claims folders, including his service 
medical records, in order to determine 
the nature, extent and disabling 
manifestations of his service-connected 
right shoulder, back vertebrae at T12-L1, 
and bilateral hearing loss under the 
current schedular criteria for evaluating 
each of those disabilities.  Any and all 
indicated evaluations, studies and tests 
deemed necessary by the examiners should 
be accomplished.  With respect to the 
claimant's back and right shoulder 
disabilities, the examining physicians 
should specifically address matters of 
weakened movement, excess fatigability, 
incoordination, and loss of function due 
to pain on use or during flare-ups, as 
provided by 38 C.F.R. Part 4,§§ 4.40 and 
4.45 (2001).  The examining specialists 
should differentiate between the 
claimant's nonservice-connected 
disabilities and the service connected 
disabilities and state an opinion as to 
the level of impairment due to each such 
disability.  The examiners are further 
requested to state their medical 
opinions as to whether it is at least as 
likely as not that any current arthritis 
of the claimant's right shoulder or T12 
and L1 vertebrae, or any disabilities of 
the veteran's cervical spine or left 
upper and lower extremities, were caused 
or worsened by any service-connected 
disability.  The examining audiologist 
should express an opinion as to whether 
it is at least as likely as not that any 
tinnitus found present was caused or 
worsened by the veteran's service-
connected bilateral defective hearing.  
All opinions should be supported by a 
complete written rationale.  The 
examiners are specifically requested to 
offer an opinion as to the effects of the 
veteran's service-connected disabilities 
on his employability.  Because it is 
important "that each disability be 
viewed in relation to its history[,]" 
38 C.F.R. § 4.1 (1994), copies of all 
pertinent medical records in the 
veteran's claims folders must be made 
available to examiners for review.  

5.  Should the claimant fail or decline 
to report for scheduled VA orthopedic, 
neurologic, and audiology/audiometric 
examinations, the appointed VA orthopedic 
and neurological specialists should 
nevertheless make a complete review of 
the veteran's claims folders.  Following 
that review, the orthopedic and 
neurological examiners should express 
their medical opinions as to whether it 
is at least as likely as not that the 
veteran's service-connected right 
shoulder or back injuries caused or 
worsened any current arthritis of his 
right shoulder or back, or any cervical 
disability or residuals thereof.  If the 
medical record includes no competent 
finding or diagnosis of tinnitus, no 
further 
record review or medical opinion is 
required as to that condition.  


6.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
requested development actions have been 
conducted and completed in full, and that 
all examinations reports are complete and 
include all requested medical opinions.  
If any development is incomplete, 
appropriate corrective action should be 
implemented prior to returning the case 
to the Board.  

7.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (codified as 
amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107) are fully complied with 
and satisfied.  

8.  Thereafter, the RO should undertake 
any other indicated development and 
readjudicate the issues of entitlement to 
a rating in excess of 20 percent for 
residuals of a traumatic 
acromioclavicular separation of the right 
shoulder, a rating in excess of 10 
percent for residuals of a compression 
fracture of the T-12 through L-1 spine 
region, entitlement to service connection 
for a cervical spine disability and 
residuals thereto, for arthritis of the 
back at T12-L1, and for tinnitus as 
secondary to service-connected 
disabilities, and 
entitlement to a total disability rating 
based on individual unemployability due 
to service-connected disabilities, in 
light of the additional evidence 
obtained.  
The veteran should be afforded 
notification and a reasonable opportunity 
to initiate an appeal of any adverse 
determination as to claims not already in 
appellate status.

If the benefits sought on appeal remain denied, the veteran 
and his representative should be provided a supplemental 
statement of the case.  That supplemental statement of the 
case must contain notice of all relevant actions taken on the 
claim for benefits, to include a summary of the evidence and 
applicable law and regulations considered pertinent to the 
all issues currently on appeal.  An appropriate period of 
time should be allowed for response.  No action is required 
of the veteran until he receives further notice.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

Under  38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


